Title: To Benjamin Franklin from George Anderson, 22 September 1778
From: Anderson, George
To: Franklin, Benjamin


Sir
Lisbon 22d: Septmr. 1778
I embrace this opportunity to inform Your Excellency, I was to have been the bearer of the Ratification of the Treaty between France and America together with a large Number of letters and papers from the Congress and the Governor and Counsel of Virginia (of the utmost consequence) to Their Excellencies The Ambassadors at paris; but was unfortunately taken (by The King George packet) with my Vessel and Cargo of Ninety Seven Thousand weight of Tobacco, within about Twenty Leagus of the Bay of Biscay, when I destroyed all the letters and papers having particular directions so to do in case I was taken. The only letters that were saved was four of recommendation, one of which was to Your Excellency, and Three to the rest of Their Exellencies The Ambassadors, from the Secty., and The Governor of Virginia, which letters the English Consel here has taken from me, as I was set at liberty at this place; and was it not for the Civilities of Arnold. H. Dorman Esquire, should be in distress for even Common Necessaries as they Strip’d me of everything except my Cloaths. He, Mr. Dorman, is kind enough to furnish me with Cash and tells me he will procure a passage either to France or america as soon as possible, if to the Former shall wait on Your Excellency.
As to News respecting The Two Armies, General Washington gave Sr. Henry Clinton (in his march to New York in June last) a handsome drubing, and had it not been for the Misconduct of Genl. Lee wou’d certainly have taken his whole Army, however from the best Accounts, he with the remainder must have Capatulated before this. I am Your Excellencies most Obedient Humble Servant
Geo Anderson
The Vessel in which I was taken was owned by Colo. Adams, Mr. Hylton, of Virginia & my Self, and was Commanded by Capt. Thoms Coleman, Called the Sally
The Honble. Ben. Frankling Esqr.
 
Addressed: The Honble. Benj Frankling Esq. / a / Paris
Notations in different hands: Geo. Anderson Lisbon 22. Sept. 78 / Anderson Geo. 22d. Sept. 1778. / M Caccia Banquier à Paris rüe st. martin Vis avis la rüe aux Ours
